            Case 3:21-cv-00139-HZ           Document 10    Filed 02/05/21     Page 1 of 4




Joshua M. Wolf, OSB No. 141892
WOLF LEGAL, LLC
220 NW 8th Ave.
Portland, Oregon 97209
Telephone: 503.893.9788
Email: Josh@WolfLegalPDX.com

Attorney for Plaintiff
Shipoil Limited

                            IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION


SHIPOIL LIMITED,                               )
                                               )      Case No. 3:21-cv-00139-HZ
                         Plaintiff,            )
                                               )
               v.                              )      UNOPPOSED MOTION TO APPROVE
                                               )      LETTER OF UNDERTAKING
M/V QING PING SHAN, IMO No.                    )      AS SUBSTITUTE SECURITY
9741504, her engines, freights, apparel,       )
appurtenances, tackle, etc., in rem,           )      Local Admiralty Rule 1024-1
                                               )
                         Defendant.            )

       COMES NOW, Plaintiff, Shipoil Limited (hereinafter “Shipoil” or “Plaintiff”), by and

through its undersigned counsel, and moves pursuant to Local Admiralty Rule 1024-1 and

Supplemental Admiralty Rule E(5)(a) for an Order approving an agreed Letter of Undertaking as

substitute security in lieu of the M/V QING PING SHAN, IMO No. 9741504 (hereinafter the

“Vessel”), in this in rem action. As grounds for this motion, Plaintiff would respectfully show as

follows:

       1.      On January 28, 2021, Plaintiff filed this action against the M/V QING PING SHAN,

in rem, pursuant to 28 U.S.C. § 1333, and §31341 of the Commercial Instruments and Maritime



Page | 1 – Unopposed Motion to Approve Letter of Undertaking as Substitute Security
            Case 3:21-cv-00139-HZ         Document 10       Filed 02/05/21      Page 2 of 4




Lien Act, 46 U.S.C. §§ 31301-31343 and Rule C of the Supplemental Rules for Certain Admiralty

and Maritime Claims. See Dkt. No. 1.

       2.      This Honorable Court issued an Order Authorizing Warrant of Arrest and the Clerk

of the Court issued a Warrant of Arrest for the Vessel. See Dkt. Nos. 5-6. The Vessel has arrived

in the district and is presently located at the Astoria Anchorage.

       3.      Plaintiff has negotiated with the Vessel’s interests (i.e., Head Owners Oriental Fleet

International Co. Ltd) and has agreed to accept substitute security in the form of a Letter of

Undertaking issued by Gard P.&I. (Bermuda) Ltd. in the amount of $340,000 to stand in place of

the Vessel and serve as security for Plaintiff’s in rem claims against the Vessel pursuant to Local

Admiralty Rule 1024-1 and Rule E(5)(a) of the Supplemental Admiralty Rules. See Rule E(5)(a)

and Local Admiralty Rule 1024-1.

       4.      Specifically, Plaintiff and the Vessel’s interests have agreed to substitute security in

the form of an acceptable Letter of Undertaking (“LOU”) in the amount of USD 340,000 to secure

claims in rem against the Vessel, supplied to counsel for Plaintiff, which the parties agree may be

substitute res in lieu of the in rem arrest of the Vessel. See Alyeska Pipeline Serv. Co. v. The Vessel

Bay Ridge, 703 F.2d 381, 384 (9th Cir. 1983), cert. dismissed, 467 U.S. 1247 (1984) (“A plaintiff's

lien for the claims alleged against the vessel is transferred to the security posted.”); see also Betty K

Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1341 (11th Cir. 2005) (noting the substitute

security “becomes substitute for the property.”) (internal citations omitted); Mackensworth v. S.S.

AMERICAN MERCHANT, 28 F.3d 246, 252 (2d Cir. 1994) (holding that the LOU was posted

pursuant to Supplemental Rule E(5)(a) and “[i]n accordance with generally accepted practice, this

Letter of Undertaking became the substitute res for the value of [Plaintiff’s in rem] claim”) (citing

Alyeska Pipeline Serv. Co., supra).

Page | 2 – Unopposed Motion to Approve Letter of Undertaking as Substitute Security
            Case 3:21-cv-00139-HZ        Document 10       Filed 02/05/21       Page 3 of 4




       5.      Local Admiralty Rule 1024-1 provides:

       If, in return for foregoing the arrest or stipulating to the release of such vessel or
       other property, a party accepts the written undertaking of a claimant or other
       interested person or entity to respond on behalf of the vessel or other property, the
       undertaking will become a party in place of the vessel or property sued, and will be
       deemed referred to under the name of the vessel or property in any pleading, order,
       or judgment.

Id.

       6.      The Vessel’s interests have further agreed as part of the LOU that the Owner will

appear on behalf of the Vessel as Claimant and file the necessary Verified Statement and Answer

to the Complaint consistent with the requirements of Supplemental Rule C(6)(a), the same as if the

Vessel had been arrested as of February 5, 2021.

       7.      As the parties have stipulated and agreed to substitute security in accordance with

the provisions of Supplemental Rule E(5)(a) and Local Admiralty Rule 1024-1, it is respectfully

requested that the Court approve the security provided to counsel for Plaintiff in lieu of the arrest of

the Vessel and enter the proposed Order submitted to Chambers simultaneously with the filing of

this motion.

       8.      Finally, undersigned counsel confirms that no fees have been incurred by the United

States Marshal, as the parties were able to negotiate substitute security in advance of arrest. A form

of proposed Order is submitted with this Motion.

Dated: February 5, 2021


                                                      WOLF LEGAL, LLC

                                                      /s/ Joshua M. Wolf
                                                      Joshua M. Wolf, OSB No. 141892

                                                      Attorneys for Plaintiff
                                                      Shipoil Limited

Page | 3 – Unopposed Motion to Approve Letter of Undertaking as Substitute Security
          Case 3:21-cv-00139-HZ           Document 10      Filed 02/05/21     Page 4 of 4




OF COUNSEL

CHALOS & CO, P.C.
George M. Chalos (GC-8693)
Briton P. Sparkman (BS-5220)
(pro hac vice applications forthcoming)
7210 Tickner Street
Houston, Texas 77055
Telephone: (713) 574-9454
Email: gmc@chaloslaw.com
       bsparkman@chaloslaw.com




Page | 4 – Unopposed Motion to Approve Letter of Undertaking as Substitute Security
